 8:19-cv-00267-JFB-CRZ Doc # 85 Filed: 02/18/21 Page 1 of 2 - Page ID # 293




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

HUGO E MIRANDA and HERMINIA
MIRANDA, Husband and Wife;
                                                         8:19CV267
                  Plaintiffs,

     vs.                                                   ORDER

CLASSIC                CONCEPTS
CONSTRUCTION,       LLC,   JOHN
BENEFIELD,      and      PRAIRIE
ENGINEERING, INC.,

                  Defendants / Third
                  Party Plaintiffs.

     vs.

SAFETY MANAGEMENT GROUP OF
INDIANA, INC., d/b/a SAFETY
MANAGEMENT GROUP

                 Third Party Defendant.


    1)     The motion to withdraw filed by A. Victor Rawl Jr., and Earl G. Greene,
           III, as counsel of record for Third Party Defendant Safety Management
           Group of Indiana, Inc. (Filing No. 84), is granted.

    2)     A corporation cannot litigate its action in this forum without
           representation by licensed counsel. Knoefler v. United Bank of
           Bismarck, 20 F.3d 347, 347-48 (8th Cir. 1994). On or before March
           17, 2021, Safety Management Group of Indiana, Inc. shall either
           obtain the services of counsel and have that attorney file an
           appearance in this case. The failure to do so may result in an entry
           of default and/or a default judgment against Third Party Defendant
           Safety Management Group of Indiana, Inc.

    3)     Safety Management Group of Indiana, Inc.’s motion to temporarily
           stay all discovery is granted. The unexpired progression deadlines
           are stayed. The parties’ proposed order for extending the unexpired
8:19-cv-00267-JFB-CRZ Doc # 85 Filed: 02/18/21 Page 2 of 2 - Page ID # 294




         progression deadlines shall be emailed to zwart@ned.uscourts.gov
         within 10 days following the appearance of counsel for Safety
         Management Group of Indiana, Inc.


   Dated this 18th day of February, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
